Butler, J.,
(after stating the facts as above.) In answer to the infringement charged the defendant pleads a license. The plaintiff admits the execution of a license, but asserts its annulment by mutual agreement, prior to the acts complained of. This assertion presents the only material question raised. We do not find it supported by the proofs. On the contrary, the averments of the bill show quite plainly that the plaintiff supposed he had a right to terminate the license by notice, (for alleged non-compliance with its terms by the defendant,) and that he relied upon this alone for relief from its provisions. This case is governed by Purifier Co. v. Wolf, 28 Fed. Rep. 814, and Densmore v. Tanite Co., 32 Fed. Rep. 544. A suit at law upon the license will afford tho plaintiff adequate remedy for any just claim which he may have. A decree must therefore be entered sustaining the plea and dismissing the bill with costs.